DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 12/31/2020.
The examiner notes the IDS filed on 12/31/2020 has been considered. 

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,496,955 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds Claims 1-20 as allowable. 
Further the examiner notes the following:
The present invention is directed to: Systems, devices, and methods include an electronic scanning device, an electronic database, and an electronic inventory management device for analyzing products at a retail store in order to detect products at the retail store that are associated with mis-shipments and to adjust perpetual inventory at the retail store in view of a detected mis-shipment.


Waddington (US 2004/0054607 A1) is also in the field of mis-shipments and product inventory ([0142]) and teaches a system for detecting shipments of products to a retail store and correcting inventory of the retail store in response to a detected shipment ([0125] and [0142]) the system comprising: an electronic scanning device configured to scan at least one product, the electronic scanning device including a sensor configured to identify at least one product scanned by the electronic scanning device ([0125], [0148], and [0164]); an electronic database configured to store electronic data representing an electronic invoice associated with the at least one product ([0124], [0125], [0127]), ... inventory information associated with the at least one product ([0011]); an electronic inventory management device including a processor-based control circuit configured to ([0011]); obtain, from the electronic database, electronic data representing the electronic invoice associated with the at least one product ([0036], [0067], [0127]); analyze, using a set of rules, ... indicative of an incorrect item shipment of the at least one product to the retail store ([0142]); generate an electronic alert indicating the incorrect item shipment ([0142] [0171]).
Bauer et al. (US 2013/0144757 A1) is also in the field of shipment discrepancies and product inventory (Abstract) and teaches a system for detecting discrepancies of shipments to a retail store and correcting perpetual inventory of the retail store in response to a detected discrepancy (Abstract, [0198]) and teaches mis-shipments ([0005]) the system comprising: an electronic scanning device configured to scan at least one product display location on a sales floor of the retail store, the electronic scanning device including a sensor configured to identify at least one product at the at least one product display location scanned by the electronic scanning device ([0142], [0209]); perpetual inventory information associated with the at least 
However, none of Waddington and Bauer, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and summarily independent Claim 11.  For example, none of the cited prior art teaches or suggest the steps of: an electronic scanning device configured to scan at least one product display location on a sales floor of the retail store, the electronic scanning device including a sensor configured to identify at least one product at the at least one product display location scanned by the electronic scanning device; an electronic database configured to store electronic data representing an electronic invoice associated with the at least one product, perpetual inventory information associated with the at least one product, and a demand for the at least one product; an electronic inventory management device including a processor-based control circuit and a user interface comprising at least one of a display screen and a speaker, the control circuit configured to: obtain, from the electronic database, electronic data representing the electronic invoice associated with the at least one product; in response to a scan of the at least one product display location on the sales floor by the electronic scanning device, obtain, from the electronic scanning device, perpetual inventory information associated with the at least one product displayed at the at least one product display location; obtain, from the electronic database, the demand at the retail store for the at least one product from a time when the at least one product associated with the electronic invoice is delivered to the retail store to a time the electronic invoice is obtained by the control circuit; analyze, using a set of rules, whether the obtained demand, the electronic data representing the electronic invoice associated with the at least one product, and the Page 3 of 16 Application. No. 16/664,463 Response to Non-Final Office Action filed Dec. 31, 2020 obtained perpetual inventory information associated with the at least one product are indicative of a mis-shipment of the at least one product to the retail store; and in response to an identification by the control circuit of the mis- shipment: transmit a signal to the electronic database in order to update the perpetual inventory at the retail store to account for the identified mis-shipment of the at least one product to the retail store, generate an electronic alert indicating that a mis-shipment has been identified by the control circuit; and transmit a signal to the user interface of the computing device to cause the user interface to output the electronic alert via at least one of the display screen of the computing device and the speaker of the computing device.

Therefore the examiner finds the claims allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627